Citation Nr: 0615337	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  01-09 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a November 2002 decision, the Board denied service 
connection for PTSD.  At that time, further development of 
the matter involving an psychiatric disability other than 
PTSD was ordered by the Board.  The case was returned to the 
Board in June 2003.  At that time, service connection for an 
acquired psychiatric disability other than PTSD was denied.  
Following the denial, the decision of the Board was vacated 
for due process considerations.  The case was remanded by the 
Board in November 2003.  The requested development has been 
accomplished and the case returned to the Board.


FINDING OF FACT

A continuing psychiatric disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for an acquired 
psychiatric disability other than PTSD, which as been 
previously denied by the Board.  The record has been reviewed 
in its entirety and it is found that service connection is 
not warranted.  In this regard, it is noted that the service 
medical records included a notation that the veteran was 
nervous shortly before he was released from active duty in 
1968.  In addition, there was a notation that he had a 
nervous stomach several months earlier.  No chronic or 
continuing disability or symptoms were described and a 
depressive disorder was first demonstrated in 2000, many 
years after the veteran's separation from service.  
Additional records continue to show a diagnosis of a 
dysthymic disorder.  In an attempt to ascertain whether the 
nervousness noted during service may be related to the 
current diagnosis, the Board ordered that an examination be 
performed.  This was conducted in June 2005.  At that time, 
the examiner, who reviewed all of the evidence of record, 
rendered an opinion that it did not appear that there was at 
least a 50 percent probability that the veteran's depression 
was causally or etiologically related to service.  It was 
further stated that the veteran's depression was of more 
recent origin and linked to life stressors that had occurred 
decades following service.  

The veteran's disorder has not been causally linked to his 
period of active duty.  While he was noted to have had an 
episode of nervousness during service, the only examiner to 
render a specific opinion on the matter indicated that it was 
less likely as not to be related to the currently manifested 
depressive disorder.  Under these circumstances, service 
connection is denied.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, other than PTSD, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


